Citation Nr: 0100059	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-15 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an assignment of a disability evaluation 
higher than 30 percent for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an assignment of a disability evaluation 
higher than 10 percent for residuals, shrapnel wound right 
lower leg.

3.  Entitlement to a compensable evaluation for residuals, 
shrapnel wound right arm.

4.  Entitlement to a compensable evaluation for residuals, 
shrapnel wound left foot.

5.  Entitlement to a compensable evaluation for residuals, 
shrapnel wound right knee, with retained foreign bodies.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which granted service connection for 
PTSD, assigning a 30 percent evaluation effective March 12, 
1998; service connection for residuals, shrapnel wound right 
lower leg, assigning a 10 percent evaluation effective March 
12, 1998; service connection for residuals, shrapnel wound 
right arm, assigning a noncompensable evaluation effective 
March 12, 1998; service connection for residuals, shrapnel 
wound left foot, assigning a noncompensable evaluation 
effective March 12, 1998; denied service connection for right 
knee condition.

By a subsequent hearing officer decision and Supplemental 
Statement of the Case both dated in October 1999, the veteran 
was granted service connection for residuals, shrapnel wound 
right knee, with retained foreign bodies, and assigned a 
noncompensable evaluation effective March 12, 1998.



REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that additional evidence in support of 
the veteran's increased rating claims was associated with the 
veteran's claims folder since the most recent Supplemental 
Statement of the Case was issued in October 1999.  This 
evidence consists of a statement dated March 2000 from 
Cleveland Rayford, M.D., from St. Mary's Hospital.  In the 
statement, Dr. Rayford indicated that the veteran was still 
under his care and briefly described each condition in 
addition to the right leg disability which the physician 
believed limited the veteran's work and hobbies.

The Board notes that any pertinent evidence that is accepted 
by the Board must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case, unless 
this procedural right is waived by the appellant.  See 38 
C.F.R. § 20.1304(c) (2000).  The additional evidence in this 
case appears to have been received without waiver of the 
veteran's right to have that evidence initially considered by 
the RO.  In this respect, no written waiver is contained in 
the claims folder.  As such, this matter must be remanded in 
accordance with 38 C.F.R. § 19.31 and 20.1304(c).  See also 
38 C.F.R. § 19.9 (2000).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
in the claims files) documenting 
treatment for the veteran's disabilities 
at issue must be obtained and associated 
with the claims file.  

2.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers who have treated 
the veteran for his service connected 
disabilities.  After obtaining 
appropriate consent from the veteran to 
the release of medical records, the RO 
should contact any medical care providers 
reported by the veteran and request 
copies of pertinent records.  The RO 
should comply with notice and duty to 
assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), specifically 
as it relates to obtaining medical 
documentation identified by the veteran.

3.  After the above requested development 
has been completed, the RO should again 
review the case on the basis of all the 
evidence of record, to include the 
evidence submitted directly to the Board 
subsequent to the issuance of October 
1999 Statement of the Case.  If the 
benefits sought on appeal remain denied, 
the veteran should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond.



The purpose of this REMAND is to afford the appellant due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



